NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     FED. R. APP. P. 32.1



            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted February 17, 2010*
                                  Decided February 17, 2010

                                            Before

                           FRANK H. EASTERBROOK, Chief Judge

                           DIANE P. WOOD, Circuit Judge

                           ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐3175

GILBERT CHADWICK, JR.,                               Appeal from the United States District
     Plaintiff‐Appellant,                            Court for the Southern District of Illinois.

       v.                                            No. 09‐cv‐059‐DRH

ROGER E. WALKER, JR., et al.,                        David R. Herndon, 
    Defendants‐Appellees.                            Chief Judge.

                                          O R D E R

        Gilbert Chadwick, an Illinois inmate, filed a civil rights suit under 42 U.S.C. § 1983
against medical staff and prison administrators for their alleged deliberate indifference to
his need for surgery to repair an inguinal hernia.  At initial screening, see 28 U.S.C. § 1915A,
the district court dismissed Chadwick’s complaint.  Chadwick then moved for
reconsideration and in the motion asked for leave to amend his complaint.  The court


       *
        The defendants were not served with process in the district court and are not
participating in this appeal.  After examining the appellant’s brief and the record, we have
concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the brief
and the record.  See FED. R. APP. P. 34(a)(2).
No. 09‐3175                                                                                Page 2

denied the motion.  On appeal Chadwick challenges the denial of his motion to reconsider,
including the request to amend his complaint.  We affirm the judgment.

       Chadwick filed his complaint in January 2009.  He alleged that a year earlier he
started complaining to medical staff that he was experiencing severe pain as a result of his
hernia and requested surgery.  In the months that followed, Chadwick said, three different
doctors examined him and concluded that surgery was not necessary because his hernia
was reducible.  And when he filed suit, Chadwick added, his prison doctor was regularly
monitoring his condition and updating his prescription for pain medication.  Nevertheless,
Chadwick claimed that this treatment was constitutionally deficient because he continued to
experience pain and was reliant on pain medication which, he assumed, would eventually
damage his liver and stomach.

        The district court concluded that Chadwick’s allegations were insufficient to state an
Eighth Amendment claim.  The court reasoned that most of the defendants had no personal
involvement in Chadwick’s medical care, and that Chadwick had pleaded himself out of
court with regard to the defendant doctors because his allegations showed that his
condition was not sufficiently serious and that he was being treated, albeit not with his
preferred course of treatment.  The court entered final judgment in the case on the same day
that it dismissed Chadwick’s complaint.

       Chadwick then filed a timely motion for reconsideration.  See FED. R. CIV. P. 59(e). He
conceded that his complaint did not state a claim for deliberate indifference, but he
requested leave to amend and also submitted medical records showing that he received
corrective surgery for his hernia approximately six weeks after he filed his complaint.  In
addition Chadwick tendered synopses of legal decisions recognizing that delays in
providing treatment can violate the Eighth Amendment.  Days later Chadwick also
submitted a proposed amended complaint, which mostly tracked his initial complaint but
altered the legal theory to allege a delay in care.  The district court concluded that its
dismissal was correct and denied Chadwick’s motion for reconsideration.  It is unclear
whether the court had received Chadwick’s amended complaint by the time it denied the
motion.

         In this appeal Chadwick argues that the district court should have granted his
postjudgment motion because he submitted what he terms “newly discovered evidence,”
i.e., the medical records showing that he eventually received surgery.  Although newly
discovered evidence can be the basis for a Rule 59 motion, United States v. Resnick, No. 08‐
4039, slip op. at 10 (7th Cir. Feb. 2, 2010), the medical records Chadwick submitted—and his
new legal theory of unconstitutional delay—“could and should” have been presented
earlier, see id.; Sigsworth v. City of Aurora, 487 F.3d 506, 512 (7th Cir. 2007); In re Prince, 85
No. 09‐3175                                                                                Page 3

F.3d 314, 324 (7th Cir. 1996).  The surgery documented in those records occurred after
Chadwick filed his complaint, but before he successfully moved to supplement the record
with exhibits, so he had an opportunity to submit the records earlier, or at least to alert the
court to their existence.  He also should have added any allegations about the delay in
receiving surgery at that time.  Moreover, the records do not strengthen Chadwick’s claim
of deliberate indifference.  We now know that his hernia was repaired six months before his
lawsuit was dismissed, so in hindsight it is clear that the condition had become more
serious than the district court believed when it ruled.  See Johnson v. Doughty, 433 F.3d 1001,
1014 (7th Cir. 2006).  But the new records do not suggest that doctors ignored Chadwick’s
condition or waited unreasonably long to opt for surgery.  On the contrary, the records
undermine this prong of Chadwick’s claim: once his hernia became difficult to reduce, he
was given surgery.  See Dunigan ex rel. Nyman v. Winnebago County, 165 F.3d 587, 591‐92 (7th
Cir. 1999) (rejecting deliberate indifference claim where prison staff was “responsive” to
plaintiff’s medical needs); Gutierrez v. Peters, 111 F.3d 1364, 1374 (7th Cir. 1996) (concluding
that plaintiff’s deliberate indifference claim failed where he “repeatedly received
treatment”).  

       So even with “new” evidence and a revised theory of delay in care, Chadwick’s
claim still could not have withstood screening or a motion to dismiss.  At best, he alleges
disagreement with medical professionals about his treatment needs, and a disagreement
with the exercise of medical judgment does not state a claim for deliberate indifference.  See
Ciarpaglini v. Saini, 352 F.3d 328, 331 (7th Cir. 2003).  Accordingly, the district court did not
abuse its discretion in denying Chadwick a second bite at the apple.  See Foster v. DeLuca,
545 F.3d 582, 584 (7th Cir. 2008).   
    
       We AFFIRM the district court’s judgment.